                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KEVIN PETTYJOHN                                                               PLAINTIFF

v.                         CASE NO. 4:19-CV-00451 BSM

WEST FRASER, INC. and
BID GROUP CONSTRUCTION U.S., INC.                                          DEFENDANTS

                                         ORDER

      The joint motion to dismiss plaintiff’s claims with prejudice [Doc. No. 15] is granted.

This case is dismissed with prejudice.

      IT IS SO ORDERED this 24th day of March 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
